Exhibit 10.19
PROMISSORY NOTE


Principal
$8,000,000.00
Loan Date
11-20-2017
Maturity
11-20-2018
Loan No.
40000
Call / Coll
C / 3
Account
72957158
Officer
MRD
Initials
 
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.
 



Borrower:
UTG, INC.
 
Lender:
ILLINOIS NATIONAL BANK
 
5250 SOUTH SIXTH STREET
   
MAIN BRANCH
 
SPRINGFIELD, IL 62703
   
322 E. CAPITOL
       
SPRINGFIELD, IL 62701
         
 
Principal Amount:  $8,000,000.00
 
Interest Rate:  4.000%
 
Date of Note:  November 20, 2017





PROMISE TO PAY.  UTG, INC. ("Borrower") promises to pay to ILLINOIS NATIONAL
BANK ("Lender"), or order, in lawful money of the United States of America, the
principal amount of Eight Million & 00/100 Dollars ($8,000,000.00) or so much as
may be outstanding, together with interest on the unpaid outstanding principal
balance of each advance, calculated as described in the "INTEREST CALCULATION
METHOD" paragraph using an interest rate of 4.000%.  Interest shall be
calculated from the date of each advance until repayment of each advance.  The
interest rate may change under the terms and conditions of the "INTEREST AFTER
DEFAULT" section.
PAYMENT.  Borrower will pay this loan in one payment of all outstanding
principal plus all accrued unpaid interest on November 20, 2018.  In addition,
Borrower will pay regular monthly payments of all accrued unpaid interest due as
of each payment date, beginning December 20, 2017, with all subsequent interest
payments to be due on the same day of each month after that.  Unless otherwise
agreed or required by applicable law, payments will be applied first to any
accrued unpaid interest; then to principal; then to any unpaid collection costs;
and then to any late charges.  Borrower will pay Lender at Lender's address
shown above or at such other place as Lender may designate in writing.
INTEREST CALCULATION METHOD.  Interest on this Note is computed on a 365/365
simple interest basis; that is, by applying the ratio of the interest rate over
the number of days in a year (366 during leap years), multiplied by the
outstanding principal balance, multiplied by the actual number of days the
principal balance is outstanding.  All interest payable under this Note is
computed using this method.
PREPAYMENT; MINIMUM INTEREST CHARGE.  In any event, even upon full prepayment of
this Note, Borrower understands that Lender is entitled to a minimum interest
charge of $50.00.  Other than Borrower's obligation to pay any minimum interest
charge, Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due.  Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower's obligation to continue to make payments
of accrued unpaid interest.  Rather, early payments will reduce the principal
balance due.  Borrower agrees not to send Lender payments marked "paid in full",
"without recourse", or similar language.  If Borrower sends such a payment,
Lender may accept it without losing any of Lender's rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender.  All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes "payment in full"
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to: 
Illinois National Bank, 322 E. Capitol Springfield, IL  62701.
LATE CHARGE.  If a payment is 10 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $25.00,
whichever is greater.
INTEREST AFTER DEFAULT.  Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by 4.000 percentage
points.  However, in no event will the interest rate exceed the maximum interest
rate limitations under applicable law.
DEFAULT.  Each of the following shall constitute an event of default ("Event of
Default") under this Note:
Payment Default.  Borrower fails to make any payment when due under this Note.
Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
Default in Favor of Third Parties.  Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.
False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
Insolvency.  The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan.  This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.
Change In Ownership.  Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.
Adverse Change.  A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.
Insecurity.  Lender in good faith believes itself insecure.
Cure Provisions.  If any default, other than a default in payment, is curable
and if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured if Borrower,
after Lender sends written notice to Borrower demanding cure of such default: 
(1)  cures the default within ten (10) days; or  (2)  if the cure requires more
than ten (10) days, immediately initiates steps which Lender deems in Lender's
sole discretion to be sufficient to cure the default and thereafter continues
and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.
LENDER'S RIGHTS.  Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.
ATTORNEYS' FEES; EXPENSES.  Lender may hire or pay someone else to help collect
this Note if Borrower does not pay.  Borrower will pay Lender that amount.  This
includes, subject to any limits under applicable law, Lender's attorneys' fees
and Lender's legal expenses, whether or not there is a lawsuit, including
attorneys' fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals.  If not
prohibited by applicable law, Borrower also will pay any court costs, in
addition to all other sums provided by law.
JURY WAIVER.  Lender and Borrower hereby waive the right to any jury trial in
any action, proceeding, or counterclaim brought by either Lender or Borrower
against the other.
GOVERNING LAW.  This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Illinois without regard to its conflicts of law provisions.  This Note has been
accepted by Lender in the State of Illinois.
CHOICE OF VENUE.  If there is a lawsuit, Borrower agrees upon Lender's request
to submit to the jurisdiction of the courts of SANGAMON County, State of
Illinois.
CONFESSION OF JUDGMENT.  Borrower hereby irrevocably authorizes and empowers any
attorney-at-law to appear in any court of record and to confess judgment against
Borrower for the unpaid amount of this Note as evidenced by an affidavit signed
by an officer of Lender setting forth the amount then due, attorneys' fees plus
costs of suit, and to release all errors, and waive all rights of appeal.  If a
copy of this Note, verified by an affidavit, shall have been filed in the
proceeding, it will not be necessary to file the original as a warrant of
attorney.  Borrower waives the right to any stay of execution and the benefit of
all exemption laws now or hereafter in effect.  No single exercise of the
foregoing warrant and power to confess judgment will be deemed to exhaust the
power, whether or not any such exercise shall be held by any court to be
invalid, voidable, or void; but the power will continue undiminished and may be
exercised from time to time as Lender may elect until all amounts owing on this
Note have been paid in full.  Borrower hereby waives and releases any and all
claims or causes of action which Borrower might have against any attorney acting
under the terms of authority which Borrower has granted herein arising out of or
connected with the confession of judgment hereunder.
RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account).  This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future. 
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law.  Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and, at Lender's option, to
administratively freeze all such accounts to allow Lender to protect Lender's
charge and setoff rights provided in this paragraph.
COLLATERAL.  Borrower acknowledges this Note is secured by a Commercial Pledge
Agreement dated November 20, 2013.
LINE OF CREDIT.  This Note evidences a revolving line of credit.  Advances under
this Note, as well as directions for payment from Borrower's accounts, may be
requested orally or in writing by Borrower or by an authorized person.  Lender
may, but need not, require that all oral requests be confirmed in writing. 
Borrower agrees to be liable for all sums either:  (A)  advanced in accordance
with the instructions of an authorized person or  (B)  credited to any of
Borrower's accounts with Lender.  The unpaid principal balance owing on this
Note at any time may be evidenced by endorsements on this Note or by Lender's
internal records, including daily computer print-outs.
SECURITY INTEREST IN DEPOSIT ACCOUNTS. Borrower grants to Lender a contractual
security interest in, and hereby assigns, conveys, delivers, pledges, and
transfers to Lender all Borrower's right, title and interest in and to,
Borrower's deposit accounts with Lender (whether checking, savings, or some
other account), including without limitation all deposit accounts held jointly
with someone else and all deposit accounts Borrower may open in the future,
excluding however all IRA and Keogh accounts, and all trust accounts for which
the grant of a security interest would be prohibited by law.  Borrower
authorizes Lender, to the extent permitted by applicable law, to charge or
setoff all sums owing on this Note against any and all such deposit accounts.
DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $25.00 if Borrower
makes a payment on Borrower's loan and the check or preauthorized charge with
which Borrower pays is later dishonored.  If your payment is returned unpaid,
you authorize Illinois National Bank to make a one-time electronic fund transfer
from your account to collect a fee of $25.00. .
LOAN AGREEMENT. This Note is issued in connection with a Business Loan Agreement
dated November 2017 between Borrower and Lender and the terms and conditions of
said Business Loan Agreement are expressly incorporated herein and made a part
of this Note by reference.
UNCONDITIONAL CANCELABLE COMMITMENT. The line of credit feature provided for in
this Note and the Related Documents, including the Business Loan Agreement
(Asset Based), may be unconditionally cancelable, without cause, at any time by
the Lender, to the extent permitted by applicable law.
PRIOR NOTE.  This Promissory Note is a renewal of, extension of, refinancing of,
modification of and substitution for Promissory Note from Borrower to Lender
dated November 20, 2016 in the original principal amount of $8,000,000.00, which
was a renewal of, extension of, refinancing of, modification of and substitution
for the original Promissory Note dated November 20, 2012 in the original
principal amount of $8,000,000.00.
SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
GENERAL PROVISIONS.  If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note.  Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them.  Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor.  Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability.  All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender's security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone.  All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made.  The obligations under this Note are joint and several.



PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE.  BORROWER AGREES TO THE TERMS OF THE NOTE.


BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.


BORROWER:
 
 
UTG, INC.
         
 
By:
 
/s/ James P. Rousey
 
 
By:
 
/s/ Theodore C. Miller
   
JAMES P. ROUSEY, President of UTG, INC.
   
THEODORE C. MILLER, CFO/Secretary of UTG, INC.
             




